Appeal by the self-insured employer from a decision of the Workmen’s Compensation Board which affirmed an award to claimant based on a finding of causal relation between claimant’s back condition subsequent to April 21, 1972 and an undisputed industrial accident sustained by him on November 28, 1965. Claimant fell from a ladder on November 28, 1965 while he was cleaning an electrostatic spray booth and sustained injuries described as “ abrasion and contusion of right leg, from his ankle to his hip.” The board found that claimant’s intervertebral disc problem diagnosed in April of 1972 was causally related to the 1965 accidental injury. Claimant testified that he started to have trouble with his leg and his back three or four months after he fell off the ladder. In April of 1966 he was hospitalized with a diagnosis of chronic low back strain and radieulitus. Although there was the usual conflict among the medical experts, the board could accept the testimony of Dr. Adornato who stated that claimant’s back condition could have been caused by the fall. He also testified that it was not uncommon for a patient with a herniated disc to have onset of pain in the back related to a trauma which occurred as long as six months to a year prior to the onset of symptoms. In our opinion, there is substantial medical evidence in the record to support the board’s finding. Its determination should, therefore, be upheld. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Sweeney, Main and Reynolds, JJ., concur.